Order entered November 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01206-CV

    IN THE ESTATE OF ROBERTO REFUGIO DE JESUS GONZALEZ BARRERA

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-15-02268-1

                                           ORDER
       The reporter’s record is overdue. By letter dated November 7, 2019, the court reporter

informed the Court that no hearings were conducted in the underlying proceeding. Accordingly,

we ORDER appellant to file her brief on the merits within thirty days of the date of this order.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE